Name: 83/141/EEC, Euratom, ECSC: Commission Decision of 11 March 1983 concerning the Federal Republic of Germany pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-15

 Avis juridique important|31983D014183/141/EEC, Euratom, ECSC: Commission Decision of 11 March 1983 concerning the Federal Republic of Germany pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the German text is authentic) Official Journal L 096 , 15/04/1983 P. 0045 - 0045*****COMMISSION DECISION of 11 March 1983 concerning the Federal Republic of Germany pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the German text is authentic) (83/141/EEC, Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 70/243/ECSC, EEC, Euratom of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (1), Having regard to Council Regulation (EEC, Euratom, ECSC) No 2892/77 of 19 December 1977 implementing in respect of own resources accruing from value added tax the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (2), and in particular the first subparagraph of Article 9 (3), the second subparagraph of Article 11 (1) and Article 13 (2) thereof, Whereas the Commission, pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77, adopted, for 1980, Decision 81/478/Euratom, ECSC, EEC (3) and, for 1981, Decision 82/758/ECSC, EEC, Euratom (4); Whereas the Federal Republic of Germany has requested the extension of the earlier Decisions; whereas it still wishes to use for 1982 figures for a year earlier than the penultimate year to determine the breakdown provided for in Article 7 of Regulation, (EEC, Euratom, ECSC) No 2892/77; Whereas, for the early years of implementation of Sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (5), authorizations should be granted annually; Whereas the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 Decision 81/478/Euratom, ECSC, EEC is extended for 1982, with '1977' and '1976' amended to '1979' and '1978' respectively in Article 1. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 11 March 1983. For the Commission Christopher TUGENDHAT Vice-President (1) OJ No L 94, 28. 4. 1970, p. 19. (2) OJ No L 336, 27. 12. 1977, p. 8. (3) OJ No L 186, 8. 7. 1981, p. 23. (4) OJ No L 320, 17. 11. 1982, p. 16. (5) OJ No L 145, 13. 6. 1977, p. 1.